SEXTON, Judge Pro Tem.,
dissents.
|J respectfully dissent. The issue is whether the $508,000 was a “clear offer.” Here, the defendant knew the approximate costs at the time of the offer. The final costs after trial were $8,250.14 and, certainly, less at the time of the offer before trial. The defendant was also aware of its fees, which were finally asserted to be $37,725, although the trial court awarded $29,925.
Therefore, even if you add the total costs, $8,250.14, and the final fees, $37,725, to the jury award of $460,000, the result is $505,975.14. Obviously, this is less than the offer of $508,000.
Although the offer was very late and certainly inconvenient, I reluctantly believe that it does not trigger the penal provision of La. R.S. 19:8 authorizing attorney fees and would reverse the award of attorney fees.